UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4910


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SABINO DUQUE-DIAZ,   a/k/a   Jorge   Ivan   Medina,   a/k/a   Saul
Gomez-Duval,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-cr-00118-BR-1)


Submitted:   June 19, 2015                   Decided:   July 10, 2015


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curium opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.     Thomas G.
Walker, United States Attorney, Jennifer P. May-Parker, Yvonne
V. Watford-McKinney, Assistant United States Attorneys, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sabino Duque-Diaz was convicted of unlawful reentry into

the   United     States     after   previous       removal    for       an    aggregated

felony, pursuant to 8 U.S.C. § 1326(a) and (b)(2).                                Because

Duque-Diaz     had   been    deported    to    Mexico    in    2006          following   a

felony    drug    trafficking       conviction       carrying       a    sentence        of

greater   than    thirteen     months,       the    district    court         applied    a

sixteen-level        sentencing          enhancement           under              U.S.S.G.

§ 2L1.2(b)(1)(A)(i),         and    imposed    a     sentence       of       64    months’

incarceration.       On appeal, Duque-Diaz argues that this within-

Guidelines sentence is substantively unreasonable.                            Finding no

error, we affirm.

      “[A]ppellate courts examine sentencing determinations under

an abuse-of-discretion standard, which translates to review for

‘reasonableness.’”          United States v. Mendoza-Mendoza, 597 F.3d

212, 216 (4th Cir. 2010) (quoting United States v. Booker, 543

U.S. 220, 261–62 (2005)).             “A sentence within the Guidelines

range is presumed on appeal to be substantively reasonable.”

United States v. Helton, 782 F.3d 148, 151 (4th Cir. 2015).

“Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”          United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014).



                                         2
     Applying this presumption of reasonableness to Duque-Diaz’s

sentence,   we     conclude    the   district     court       did    not   abuse   its

discretion.      The district court noted that it “considered [the

Guidelines]   range    as     well   as   the   other    relevant       factors    set

forth in the advisory sentencing guidelines and those set forth

in 18 U.S.C. Section 3553(a)”                 before imposing the sentence.

Further, the district court found Duque-Diaz’s criminal history

was serious and indicated an increased risk to the public, in

direct alignment with two of the 3553(a) factors.                     See 18 U.S.C.

§ 3553(a)(2)(A) (seriousness of offense); id. § 3553(a)(2)(C)

(need to protect public).            Duque-Diaz has not shown that his

sentence is unreasonable under any of the § 3553(a) factors.                        We

therefore conclude that Duque-Diaz’s within-Guidelines sentence

is substantively reasonable.

     The    judgment    of     the   district     court       is    affirmed.       We

dispense    with    oral      argument    because       the    facts       and   legal

contentions   are    adequately      presented     in    the       materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          3